Citation Nr: 1037722	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.   Entitlement to a rating higher than 20 percent for a left 
knee and leg (tibia) disability from August 14 to October 23, 
2002, and since December 1, 2002.

2.  Entitlement to service connection for obesity, including as 
secondary to this service-connected left knee and leg disability 
and service-connected dysthymia.

3.  Entitlement to service connection for hypertension, including 
as secondary to obesity.

4.  Entitlement to service connection for Type II Diabetes 
Mellitus, including as secondary to obesity.

5.  Entitlement to service connection for hyperlipidemia, 
including as secondary to obesity.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
February 1970 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) originated 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which confirmed and continued the 10 percent rating 
then in effect for the Veteran's service-connected left knee and 
tibia disability.  During the pendency of this appeal, however, 
the RO has increased the rating for this disability to 20 percent 
as of August 14, 2002, the date of receipt of his claim for a 
higher rating for this disability, and granted a temporary 
100 percent convalescent rating (see 38 C.F.R. § 4.30) from 
October 23, 2002 to November 30, 2002, to additionally compensate 
him for his recuperation following his left knee surgery.  His 20 
percent rating resumed as of December 1, 2002.  He has continued 
to appeal, requesting a rating higher than 20 percent for this 
disability for the periods immediately preceding and succeeding 
this temporary 100 percent rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

This appeal also is from a May 2005 RO decision that denied 
additional claims for service connection for diabetes, 
hypertension, and hyperlipidemia (high cholesterol), and an even 
more recent August 2008 RO decision that denied a TDIU.

In June 2010, in support of his claims, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board, commonly referred to as a Travel Board hearing.  At 
the outset of the hearing, the Veteran withdrew his claims for an 
earlier effective date for the grant of service connection for a 
psychiatric disorder (dysthymia and pain disorder), and for 
service connection for kidney stones, so those claims are no 
longer at issue.  38 C.F.R. § 20.204.

Also during the hearing, the Veteran submitted additional 
evidence concerning his remaining claims and waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304.

In his hearing testimony, the Veteran alleged that his diabetes, 
hypertension, and hyperlipidemia are all the result of his 
obesity, and that his obesity in turn is the result of his 
service-connected left knee and tibia disability, also his 
right knee disability (chondromalacia of the patella) and 
psychiatric disorder (dysthymia and pain disorder).  This issue 
of his purported entitlement to service connection for obesity, 
as the intervening condition in this chain link of causation, 
therefore has been raised by the record, but has not been 
initially adjudicated by the RO as the Agency of Original 
Jurisdiction (AOJ).  This claim for obesity is "inextricably 
intertwined" with these other claims that relate to it.  So the 
Board is remanding these claims for necessary additional 
development and consideration.  See, e.g., Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (indicating issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision concerning one or more of the claims cannot be rendered 
until a decision on another).  These types of claims should be 
considered concurrently to avoid piecemeal adjudication of claims 
with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.).  The remand of these claims to the RO 
will be via the Appeals Management Center (AMC) in Washington, 
DC.  Moreover, since the disposition of these claims potentially 
could affect whether the Veteran is entitled to a TDIU, the Board 
also is remanding the TDIU claim.  However, the Board is going 
ahead and immediately deciding the claim for a higher rating for 
the left knee and tibia disability.


FINDINGS OF FACT

1.  Prior to his left knee arthroscopy and meniscectomies in 
October 2002, the Veteran's left knee and tibia disability was 
manifested by medial and lateral meniscal tears and painful 
degenerative arthritis resulting in limitation of extension to 10 
degrees.

2.  Since those surgical procedures in October 2002, his left 
knee and tibia disability has continued to be manifested by 
painful degenerative arthritis and limitation of extension, but 
now to a lesser 5 degrees.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for 
the left knee and tibia disability, either from August 14 to 
October 23, 2002, or since December 1, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5257, 5258, 5259, 5260, 5261, 5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings 


leading to the final Board decision and final Agency adjudication 
of the claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. 
App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Veterans 
Court nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2002, 
December 2004, February 2006, October 2007, and February 2008.  
These letters, especially in combination, informed him of the 
type of evidence and information required to substantiate his 
claim for a higher rating and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The more 
recent October 2007 and February 2008 letters also complied with 
Dingess by as well apprising him of the disability rating and 
downstream effective date elements of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in September 2002, December 2002, May 2006, 
July 2008, and September 2009.  These examination reports and 
medical and other evidence on file contain the information needed 
to assess the severity of his left knee and tibia disability, the 
determinative issue, so reexamination is not needed.  38 C.F.R. 
§§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further development 
is required to meet the mandates of the VCAA.

II.  Whether the Veteran is Entitled to a Higher (Increased) 
Rating for his Left Knee and Tibia Disability

A.	Schedular Rating

In February 1978, the RO granted service connection for the 
residuals of a left lateral fracture of the tibial condyle with 
degenerative arthritis and assigned an initial 0 percent (i.e., 
noncompensable) rating for this disability.  A subsequent 
September 1993 RO decision, in effect, granted a higher 10 
percent rating as of January 28, 1993.



The Veteran filed this claim at issue on August 14, 2002, 
requesting another increase in the rating for this disability 
since it had worsened.  In October 2002, the RO confirmed and 
continued the 10 percent rating and he appealed.  But, 
as mentioned, during the pendency of his appeal, the RO has both 
increased the rating for this disability to 20 percent - 
retroactively effective from the receipt of his August 14, 2002 
claim for a higher rating, and granted a temporary 100 percent 
convalescent rating (see 38 C.F.R. § 4.30) from October 23 to 
November 30, 2002, to compensate him for his recuperation 
following left knee surgery.  The 20 percent rating resumed as of 
December 1, 2002.  So the times at issue are the periods 
immediately preceding and succeeding that temporary 100 percent 
rating.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider whether to "stage" the rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.

The relevant temporal focus for making this assessment is from 
one year before the claim for a higher rating was filed - so, in 
this case, since August 2001 - until VA makes a final decision 
on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

According to 38 C.F.R. § 4.71a, DC 5262, for impairment of the 
tibia and fibula, a 10 percent rating is warranted if malunion of 
the tibia and fibula results in slight knee or ankle disability; 
a 20 percent rating is warranted if malunion of the tibia and 
fibula results in moderate knee or ankle disability; and a 30 
percent rating is warranted if malunion of the tibia and fibula 
results in marked knee or ankle disability.  An even higher 40 
percent rating requires nonunion of the tibia and fibula with 
loose motion requiring a brace.

Abnormalities of the bone incident to trauma, such as malunion 
with deformity throwing abnormal stress upon the joints, should 
be shown by X-ray and observation evidence and should be 
carefully related to the strain on neighboring joints.  38 C.F.R. 
§ 4.44.

So, under DC 5262, the Veteran would only be entitled to a 
compensable rating (i.e., a rating higher than 0 percent) if he 
had evidence of a tibia bone abnormality and at least slight knee 
or ankle disability attributable to that abnormality.  But as his 
September 2002, December 2002, May 2006, July 2008, and September 
2009 VA compensation examinations all indicate his fracture was 
at the end of the bone (tibial plateau) rather than the shaft, 
and that the fracture healed and there is no malunion or nonunion 
of the tibia shaft, it would not be appropriate to rate his 
disability under this DC.

The Board therefore will consider other potentially applicable 
DCs, such as DC 5010 for traumatic arthritis, DC 5259 for removal 
of symptomatic semilunar cartilage, and DC 5257 for other knee 
impairment - including recurrent subluxation or lateral 
instability.  But as his particular symptoms predominantly relate 
to post-traumatic degenerative arthritis and more recently a torn 
meniscus that, as mentioned, was surgically repaired in October 
2002, his left knee disability is most appropriately rated as 
degenerative arthritis under DC 5003.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of DC should be upheld if supported by 
explanation and evidence).

DC 5010 for traumatic arthritis, incidentally, indicates to rate 
the disability as degenerative arthritis under DC 5003.  
Degenerative arthritis, in turn, is rated based on limitation of 
motion under the appropriate DCs for the specific joint or joints 
involved, which, here, are DC 5260 for limitation of knee and leg 
flexion and DC 5261 for limitation of knee and leg extension.  
According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA assigns 
a 10 percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  



Under DC 5260 for evaluation based on limitation of flexion of 
the knee and leg, a 0 percent rating is warranted if the knee has 
flexion limited to 60 degrees; 10 percent rating is warranted if 
the knee has flexion limited to 45 degrees; a 20 percent rating 
is warranted if the knee has flexion limited to 30 degrees; 
and a 30 percent rating is warranted if the knee has flexion 
limited to 15 degrees.  

Under DC 5261 for evaluation based on limitation of extension of 
the knee and leg, a 0 percent rating is warranted if extension of 
the knee is limited to 5 degrees; a 10 percent rating is 
warranted if extension of the knee is limited to 10 degrees; a 20 
percent rating is warranted if extension of the knee is limited 
to 15 degrees; a 30 percent rating is warranted if extension of 
the knee is limited to 20 degrees, a 40 percent rating is 
warranted if extension of the knee is limited to 30 degrees 
warrants; and a 50 percent rating is warranted if extension of 
the knee is limited to 45 degrees.  

For VA compensation purposes, normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71a, Plate II.

Under DC 5257 for evaluation based on recurrent subluxation or 
lateral instability, a 10 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in a 
slight knee disability; a 20 percent rating is warranted if there 
is recurrent subluxation or lateral instability resulting in a 
moderate knee disability; and 30 percent rating is warranted if 
there is recurrent subluxation or lateral instability resulting 
in a severe knee disability.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.



DCs 5258 and 5259 provide rating criteria for dislocated and 
removal of semilunar cartilage, respectively.  DC 5258 provides 
that a 20 percent rating will be assigned when there is 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  DC 5259 provides 
for a 10 percent rating for removal of symptomatic semilunar 
cartilage.  However, neither of these DCs provides for a 
schedular rating higher than the Veteran's current 20 percent 
rating.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, respectively, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero percent rating or there must be 
objective evidence of painful motion because, read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See also 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), 
VA's General Counsel held that separate ratings also may be 
assigned for limitation of flexion and extension of the same 
knee.



Applying these criteria to the facts of this case, the Board 
finds that the Veteran's left knee and tibia disability does not 
warrant a rating higher than 20 percent.  The evidence supporting 
this conclusion is the results of his five VA compensation 
examinations, in September 2002, December 2002, May 2006, July 
2008, and September 2009, as well as private treatment records 
from C.A.Z., M.D., and the Veteran's written statements and 
testimony during his June 2010 Travel Board hearing.

An August 1999 magnetic resonance imaging (MRI) showed probable 
old trauma to the lateral tibial plateau with associated 
abnormalities in the body and anterior horn of the lateral 
meniscus suggestive of a chronic tear versus degeneration, small 
joint effusion, and degenerative changes of the lateral and 
retropatellar compartments.

An August 2002 treatment record from Dr. C.A.Z. lists the 
Veteran's diagnosis as left knee degenerative joint disease 
(i.e., arthritis) with a lateral meniscus tear.  Dr. C.A.Z. found 
range of motion from 175 (5) degrees of extension to 130 degrees 
of flexion.  Dr. C.A.Z. found normal alignment of the left knee, 
no varus or valgus deformity, and the patella midline.  Dr. 
C.A.Z. found a positive McMurrays test and negative anterior and 
posterior Drawer tests.  There was severe lateral crepitus and 
moderate medial crepitus.

The September 2002 VA examination found the Veteran had a limping 
gait.  He had full range of motion of his left knee from 0-140 
degrees, but his range of motion was affected by pain from 0 to10 
degrees of extension and from 120 to 140 degrees of flexion.  The 
examiner noted no additional loss on range of motion exercises 
due to weakness, fatigue, lack of endurance, or incoordination.  
The examiner noted some mild swelling and tenderness.  Drawer and 
McMurray tests were within normal limits, so negative for 
instability.  X-rays revealed degenerative arthritis of the knee 
and a small tibial exostosis.



In October 2002, the Veteran underwent left knee arthroscopy with 
medial and lateral meniscectomies and chondroplasty of the 
patellofemoral joint.  The postoperative diagnosis was Grade 3-4 
degenerative arthritis of the lateral and medial compartments of 
the left knee, Grade 4 chondromalacia of the patellofemoral 
joint, and medial and lateral meniscus tears.

The December 2002 VA examination found the Veteran had a limping 
gait.  His left knee had mild swelling, a small effusion, mild 
heat, and drainage.  The range of motion in this knee was from 0 
degrees of extension to 90 degrees of flexion.  The examiner 
indicated the range of motion was additionally limited by pain, 
fatigue, weakness, and lack of endurance, but he did not quantify 
this additional limitation in degrees.  The examiner noted joint 
line tenderness and crepitus.  The anterior Drawer sign was 
negative, but the McMurrays was positive on the lateral and 
medial side of the knee.  X-rays showed degenerative arthritis.

A February 2003 treatment record from Dr. C.A.Z. notes the 
Veteran's left knee had range of motion from 0 degrees of 
extension to 130 degrees of flexion.  He had significant 
crepitation on range of motion and tenderness along the lateral 
joint line.  Dr. C.A.Z. recommended the cessation of basketball, 
volleyball and jogging and encouraged the Veteran to take up low-
impact activities such as swimming or bicycling for exercise.

An April 2003 treatment record from Dr. C.A.Z. list the diagnosis 
as left knee degenerative joint disease and lateral and medial 
meniscectomies.  The Veteran reported some decrease in his pain 
in comparison to pre-surgery.  However, the physical findings 
were mostly the same.  Dr. C.A.Z. found range of motion from 175 
(5) degrees of extension to 130 degrees of flexion.  Dr. C.A.Z. 
found normal alignment of the left knee, no varus or valgus 
deformity, and the patella midline.  Dr. C.A.Z. found positive 
McMurrays and negative anterior and posterior Drawer tests.  
There was severe lateral crepitus and moderate medial crepitus.



The May 2006 VA examination found the Veteran had a normal gait.  
His left knee had range of motion from 5 degrees of extension to 
120 degrees of flexion with pain at the extremes of the range.  
The examiner noted that the range of motion was additionally 
limited by pain, but did not assess the limitation in degrees.  
The examiner noted minimal tenderness and minimal crepitation.  
The Drawer, McMurrays and varus/valgus tests were all negative.  
The examiner stated there was no evidence of instability in the 
medial collateral ligament, lateral collateral ligament, anterior 
cruciate ligament, posterior cruciate ligament, medial meniscus, 
or lateral meniscus.

A May 2007 treatment record from Dr. C.A.Z. found range of motion 
from 175 (5) degrees of extension to 120 degrees of flexion.  
There was lateral and medial crepitus.  There was no specific 
tenderness.  Dr. C.A.Z. found normal alignment of the left knee.  
Dr. C.A.Z. found positive McMurrays and bounce tests.  Dr. C.A.Z. 
indicated no ligamentous instability.  

The July 2008 VA examination found no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding of 
movement.  There was no locking pain, genu recurvatum or 
crepitus.  The Veteran's left knee had full range of motion from 
0 degrees extension to 140 degrees flexion.  The examiner noted 
that the range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination on 
repetitive use.  Stability tests for the anterior cruciate 
ligament, posterior cruciate ligament, medial collateral 
ligament, lateral collateral ligament, lateral meniscus and 
medial meniscus were all within normal limits.  X-rays showed 
osteoarthritic changes of the proximal end of the tibia.

The September 2009 VA examination found the Veteran had a normal 
gait and did not require an assistive device for ambulation.  The 
examiner indicated there were no signs of edema, instability, 
abnormal movement, effusion, weakness, tenderness, redness, heat, 
deformity, malalignment, drainage, subluxation or guarding of 
movement.  There was no locking pain or genu recurvatum.  There 
was left knee crepitus.  The Veteran's left knee had full range 
of motion from 0 degrees extension to 140 degrees flexion, but 
with pain at the extremes from 5 degrees of extension and from 
120 degrees of flexion.  The examiner noted that the range of 
motion was additionally limited by pain and lack of endurance, 
but indicated no additional loss in degrees.  Stability tests for 
the anterior cruciate ligament, posterior cruciate ligament, 
medial collateral ligament, lateral collateral ligament, lateral 
meniscus and medial meniscus were all within normal limits.  X-
rays showed old post-traumatic changes of the proximal end of the 
tibia.

In his several written statements and June 2010 hearing 
testimony, the Veteran testified that his left knee causes him 
significant pain, makes it impossible to exercise, and makes it 
very difficult to perform any activity where he must stand or 
walk for any prolonged period.  He additionally stated that the 
pain and the limitations on his activities have made him 
depressed and caused him to gain weight and become obese.

In reviewing all the available evidence, however, the Board does 
not find any basis to increase the rating for the left knee and 
tibia disability beyond the 20-percent level, that is, other than 
when he had the temporary 100 percent convalescent rating for the 
recuperation following his surgery.  Some of the evaluation and 
testing mainly prior to the surgery raised questions of whether 
he had instability or laxity in this knee, and even some after 
his surgery, so as to in turn warrant assigning a separate rating 
under DC 5257, that is, apart from the 20 percent rating he 
already has for the arthritis under DCs 5003-5010.  As examples 
of this, in August 2002 Dr. C.A.Z. found a positive McMurrays 
test and, yet, negative anterior and posterior Drawer tests.  
Whereas the rather contemporaneous September 2002 VA examination 
determined both the Drawer and McMurray tests were within normal 
limits, so entirely unremarkable for instability.  There were 
similarly differing findings during the December 2002 VA 
examination, when there was a positive McMurray's test, but 
negative anterior Drawer sign.  The same is indicated in the 
April 2003 record from Dr. C.A.Z., wherein he notes the 
McMurray's was positive but the anterior and posterior Drawer 
negative.  In any event, virtually all of the additional and 
repeated testing during the several years since, especially 
during the May 2006, July 2008, and September 2009 VA 
examinations, has rather definitively confirmed the Veteran does 
not have instability of his anterior cruciate ligament, posterior 
cruciate ligament, medial collateral ligament, lateral collateral 
ligament, lateral meniscus or medial meniscus.

So, on the whole, the Veteran does not have the required evidence 
of instability apart from his arthritis to warrant assigning a 
separate rating.  See again VAOPGCPRECs 23-97 and 9-98.

Regarding his range of motion, the Veteran also does not have the 
required restrictions contemplated by DCs 5260 and 5261 to 
warrant a rating higher than 20 percent because his flexion is 
not limited to 15 degrees or his extension limited to 20 degrees, 
even considering his pain and its impact on his range of motion.  
The least amount of flexion he has had was during his December 
2002 VA examination, so just two months after his October 2002 
surgery, when it was to 90 degrees.  But still, that far exceeds 
by leaps and bounds the required 15 degrees' limitation required 
for a higher 30 percent rating under DC 5260.  His pain during 
his September 2002 VA examination, the month prior to his October 
2002 surgery, only reduced his flexion from the normal 140 
degrees to 120 degrees, so also not nearly enough, and there was 
no indication of a further restriction in his range of motion 
beyond this point during his more recent May 2006, July 2008 and 
September 2009 VA examinations.  These VA examiners did not 
quantify that his pain would so drastically lessen his range of 
motion, even on prolonged repetitive use of this knee or during 
"flare ups," that he would only in turn have at most 15 degrees 
of flexion.

Similarly, the Veteran usually has had normal extension, to 0 
degrees, or at most limited to 5 degrees, which is rated 0 
percent (noncompensable) under DC 5261.  The one exception was 
his September 2002 VA examination, the month prior to his October 
2002 surgery, when pain greater limited his extension to 10 
degrees, but even that is only rated as 10-percent disabling 
under DC 5261, so less than the 20 percent he already has.  
Moreover, because he has by and large had normal extension, to 0 
degrees, or at most limited to 5 degrees when considering his 
pain, he generally has not shown he has a compensable level of 
extension to warrant assigning a separate rating under DC 5261 
from that assigned for his limited flexion under DC 5260.  See 
again VAOPGCPREC 9-04.




As well, the Veteran does not have malunion of the tibia to 
alternatively warrant a higher 30 percent rating under DC 5262.  
And, as already explained, DCs 5258 and 5259 do not provide for a 
rating higher than his existing 20 percent rating.

Moreover, because he has retained some measure of range of motion 
in his left knee on both flexion and extension, albeit does not 
have normal range of motion, this knee is not ankylosed so as to 
in turn warrant application of DC 5256.  Ankylosis is the 
complete immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

All of this is not to say the Veteran does not have clear 
impairment of his left knee on account of his disability - 
indeed, quite the contrary, which is evident from his need to 
undergo the surgery he had in October 2002.  But VA already has 
compensated him at the highest possible level of 100 percent, 
albeit just temporarily, for his convalescence following that 
surgery.  So to receive a rating higher than 20 percent 
immediately before and/or since cessation of that temporary 
100 percent convalescent rating, he has to show he meets the 
requirements for a higher rating on some other basis under one of 
the potentially applicable DCs.  And, unfortunately, he has not 
shown this required greater level of impairment, so his claim 
must be denied because the preponderance of the evidence is 
unfavorable.  38 C.F.R. § 4.3.

B.	Extra-schedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's left knee and tibia disability 
contemplates the extent and severity of his symptoms and 
resultant impairment, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service for 
consideration of an 
extra-schedular evaluation is not required.  In other words, 
there is no evidence this disability has caused marked 
interference with his employment - meaning above and beyond that 
contemplated by his schedular rating, or required frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Thun. 

The evidence, instead, indicates the Veteran retired from his 
position with the highway patrol due to a back disability, rather 
than on account of his left knee disability.  Moreover, as 
concerns his left knee disability, according to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the left knee 
and tibia disability is denied.


REMAND

During the course of this appeal, service connection has been 
additionally granted for dysthymia and pain disorder and 
chondromalacia of the patella of the right knee as disabilities 
associated with the left knee and tibia disability.  And the 
Veteran maintains that the combined effect of these service-
connected disabilities, in turn, has prevented him from 
exercising and such to maintain proper weight, which in turn has 
resulted in his obesity and problems with diabetes, hypertension, 
and hyperlipidemia.  So he believes there is a chain link of 
causation to warrant also granting secondary service connection 
for these still additional conditions.  38 C.F.R. § 3.310(a) and 
(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

One initial point worth noting in this regard, however, is that 
diagnoses of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and not, in and of 
themselves, ratable disabilities for VA compensation purposes.  
61 Fed. Reg. 20440, 20445 (May 7, 1996).

That said, the Veteran has submitted three supporting medical 
nexus opinions endorsing this posited theory and chain link of 
causation.  But first and foremost, the RO has not initially 
adjudicated the issue of whether he is entitled to 
service connection for obesity, the intervening condition he is 
citing to link his service-connected disabilities to his diabetes 
and hypertension.  This interceding claim for obesity has to be 
adjudicated and this condition linked to a service-connected 
disability before the purported consequent diabetes and 
hypertension also may be similarly linked to a service-connected 
disability on the more remote secondary basis alleged.  In order 
to establish entitlement to service connection on this secondary 
basis, both initially for the obesity and then for the claimed 
derivative diabetes and hypertension, there must be:  (1) 
evidence of current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service- connected disability and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. 
West, 11 Vet. App. 148, 158 (1998).

The private medical opinions submitted by the Veteran in support 
of these claims recite an inaccurate medical history.  Of note, 
Dr. C.A.Z.'s opinion states the Veteran wore a cast for six 
months.  The opinion of L.N.B., M.D., states the Veteran gained a 
substantial amount of weight while wearing the cast, but the STRs 
instead indicate the Veteran wore a cast for five weeks and that 
his weight was stable, so relatively unchanged, throughout his 
recovery and was actually the same weight of 144 pounds at the 
time of his discharge, over a year after the fracture, as it was 
when he entered service in 1970.  These opinions also appear to 
indicate the inability to exercise and his depression occurred 
shortly after the initial injury. which is unsupported by the 
record.  Therefore, the Board is remanding the case for a VA 
medical opinion based on the Veteran's accurate medical history 
as reflected by his STRs and VA examinations dated from December 
1977 to February 1993.

A medical opinion premised upon an unsubstantiated account is of 
no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  And although independent review of the claims file for 
the pertinent medical and other history, not just reliance on the 
Veteran's self-reported history, is not dispositive or 
determinative of the probative value of a supporting medical 
opinion, it does affect the probative value of the opinion when 
the reported history is inaccurate or, at the very least, 
not wholly considered or accounted for.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); and Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

The STRs indicate the Veteran sustained a closed fracture of the 
left lateral tibial plateau in June 1976 from colliding with 
another player while playing softball.  He wore a long leg, 
nonweight bearing cast for five weeks followed by range of motion 
and partial weight bearing on his left lower extremity.  In 
January 1977, his weight was 144 lbs, the same weight as at his 
earlier entrance examination in January 1970.  The examiner noted 
left knee arthralgia secondary to a healed lateral tibial plateau 
fracture and recommended six months limited duty.  Six months 
later, in June 1977, the Veteran's weight was still 144 lbs and 
the examiner noted chronic arthralgia of the left knee secondary 
to a healed lateral tibial plateau fracture.  The Veteran was 
medically discharged from service in August 1977.

The report of a December 1977 VA examination shows the Veteran's 
weight was up to 177 lbs, so about a 30-pound increase.  The 
examiner noted the Veteran had walked into the office with a 
normal gait.  He had full extension and was able to easily 
perform a full symmetrical squat and recovery.  There was no 
effusion or instability, but there was fairly course crepitation.

The report of a February 1993 VA examination shows the Veteran's 
weight was up still further, to 204 lbs.  He had normal range of 
motion of the left knee with pain.  He had normal gait and 
posture.  The examiner noted no swelling, deformity or 
instability of the left knee.  The Veteran complained of 
difficulty climbing stairs and stated he took Tylenol with 
codeine for pain.  The examiner observed the Veteran had no 
history of hypertension, however, since his blood pressure 
was 140/100 sitting, 135/100 recumbent, and 150/110 standing, the 
examiner diagnosed hypertension.  The Veteran's blood tests 
showed glucose of 98 mg/dL and his urinalysis was negative for 
glucose and protein.  The examiner noted no endocrine disorder.  
The examiner also noted no history of a mental disorder.  

A March 1997 private treatment record from P.L.B., M.D., states 
the Veteran had increased left knee pain following running on the 
beach five weeks prior.  He reportedly was still working as a 
police officer at the time.  Dr. P.L.B. diagnosed a possible 
lateral meniscus tear.

An August 2002 treatment record from Dr. C.A.Z. indicates the 
Veteran continued to stay in shape for 15 years after his left 
tibial plateau fracture and had to jog all the time for his 
position with the highway patrol.

The report of a September 2002 VA examination indicates the 
Veteran had by that time retired from the state highway patrol, 
where he had worked as an officer for 17 years.  His weight was 
212 lbs.  He had full range of motion of his left knee with pain.  
There was tenderness and mild swelling of this knee.  He had a 
limping gait due to the pain in this knee.

A February 2003 private treatment record from Dr. C.A.Z. states 
the Veteran realized he was no longer able to jog or play 
basketball or volleyball or other sports played on a court since 
his left knee arthroscopy (in October 2002).  He reportedly had 
since tried to do these type activities, but they caused him too 
much knee pain.  The report also indicates that he had jogged for 
years to stay in shape for the highway patrol.

An October 2003 private treatment record from J.D.B., M.D., 
indicates the Veteran has dysthymia disorder primary type late 
onset.  Dr. J.D.B. explains that, due to multiple back injuries, 
several back surgeries, and a left knee injury, the Veteran's 
functioning was limited and he had become depressed.



This evidence indicates the Veteran was still able to run as of 
March 1997, 20 years after his injury in service, and that he was 
still playing sports up until shortly before his left knee 
arthroscopy in October 2002.  This evidence also indicates he was 
a police officer (highway patrolman) for about 17 years and, in 
that capacity, had to continually train to maintain a certain 
level of fitness required of that job.  Hence, this evidence 
tends to militate against his being unable to exercise since his 
left knee and tibia injury in service, in 1976.

The February 1993 VA examination reporting no history of mental 
disorders and the October 2003 treatment record stating late 
onset dysthymic disorder also would argue against depression 
since that injury in service.

The Veteran all but concedes that his service-connected 
disabilities did not cause but instead contributed to his 
obesity, and in turn diabetes and hypertension.  The opinions of 
R.L.G., M.D., and C.A.Z., M.D., use this same "contributed to" 
language.  Under this circumstance it bears mention what the 
standard is for proving that a condition is secondary to a 
service-connected disability.  The standard set out in 38 C.F.R. 
§ 3.310(a) is that the secondary disability is proximately due to 
or the result of a service-connected condition.  This would mean 
that the service-connected disability must be the proximate or 
main cause of the secondary condition.  Alternately under 38 
C.F.R. § 3.310(b), if the service-connected disability 
chronically aggravated the secondary condition, then service 
connection also would be established for that secondary 
condition.  See, too, Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  This would mean that the service-connected disability 
must make the secondary condition permanently worse than it would 
otherwise be.  Additional medical comment therefore is needed to 
assist in making these necessary determinations.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).



Further, as the Veteran currently does not have sufficient 
ratings for his three service-connected disabilities to meet the 
threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU (that is, without having to resort to the 
special extra-schedular provisions of § 4.16(b)), adjudication of 
his TDIU claim is being deferred pending the resolution of these 
other claims.  Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination for a medical 
nexus opinion concerning the etiology of 
his diabetes and hypertension (recognizing 
that his hyperlipidemia, also claimed, is 
not a ratable disability, rather just a 
laboratory finding).

In particular, the examiner should indicate 
the likelihood (very likely, as likely as 
not, or unlikely) that the Veteran's 
service-connected disabilities, either 
alone or in combination, those being, his 
left knee and tibia disability, dysthymia 
and pain disorder, and chrondromalacia of 
the patella of the right knee, caused or 
aggravated his obesity, and that his 
obesity in turn caused or aggravated his 
diabetes and hypertension.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure 
to report for this medical examination, 
without good cause, may have adverse 
consequences on these pending claims.

2.  Then determine whether the Veteran is 
entitled to service connection for obesity 
secondary to his 
service-connected disabilities.  If he is, 
then additionally readjudicate his 
derivative claims for service connection 
for diabetes and hypertension (since 
hyperlipidemia is instead a mere laboratory 
finding, not ratable disability) on the 
premise these additional conditions are 
also secondary to his service-connected 
disabilities by way of the obesity.  As 
well, determine whether any of this 
additional adjudication changes the 
disposition of the claim for a TDIU.

If these claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these claims.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


